DETAILED ACTION
This action is in response to the amendments filed on Feb. 28th, 2022. A summary of this action:
Claims 1, 7, 9, 15, and 21 have been presented for examination.
Claims 1, 9 have been amended
Claim 21 is newly introduced. 
Claims 1, 9, and 21 are objected to for informalities 
Claims 1, 7, 9, 15, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “Process automation for flexible residential wall panel manufacturing”, 2016, University of Alberta, Master’s Thesis in view of Reghetti et al., US 8,732,599 and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “Process automation for flexible residential wall panel manufacturing”, 2016, University of Alberta, Master’s Thesis in view of Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, June 2019 and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument 
Regarding the § 112(a) rejection
	In view of the amendments, the § 112(a) rejection is withdrawn.

Regarding the § 101 rejection
	The rejection is maintained, and has been clarified below as was necessitated by amendment.

Applicant submits (Remarks, pages 5-6): “...The claimed invention requires the analysis of a 3D model to dissect out different sections ( e.g. walls, floors, roofs, ceilings, etc.) to perform an analysis on the assembly to determine if there are any issues with that specific type of section....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The steps recited in the present claims are recited in such a generalized manner that they recite steps in a mental process without significantly more. 
what these steps comprise, i.e. what technical steps in the analysis, identification, etc., that would preclude these steps from being performed mentally.
	Rather, they merely recite steps in a mental process without significantly more.
	See the rejection below for more clarity.

Applicant submits (Remarks, page 6): “...For a person to manually determine the assembly process of the sub-assemblies and determine the ideal fastening locations as well as the overlapping of the rolled c-channel members from either a 3D model or from a set of basic drawings, the person is going to have an extremely difficult time given that they would not have access to the information that this invention creates/produces as a result of the steps performed....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	Such steps have been performed well before the advent of a computer – these are merely steps in the mental process of construction planning of a building.
	The claims make no recitation of any step that would preclude a person from mentally performing said step.
	Furthermore: the allegation that this would be “extremely difficult” is not supported by evidence - see figures 6-9 in the instant specification, the figures in the instant specification convey no such process that would require an “extremely difficult time”, but merely that a 

	As to the argued “machine learning module”, as recited in broader language in claim 9, this is nothing more than adding generic computer components to steps in a mental process – as this is merely stating “using a computer learning module” in claim 9. See the rejection below for clarity.
	
	Furthermore: the applicant’s arguments are appear to merely be state the benefit of applying a generic computer to a mental process. See MPEP § 2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”

Applicant submits (Remarks, page 6): “...Thus, there is an advanced computing technique being used as well as newly created data sets related to the illustrations and models.....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The claims do not reflect the use of “an advanced computing technique” being argued – there are no specific steps that would require any form of “advanced computing” in a specific manner, but rather the claim merely recites the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” – see MPEP § 2106.05(f).  

Applicant submits (Remarks, page 7): “...The components of the claims do limit the claims, as the claims are designed to work with a computer program or a computer program product that is able to create these initial 3D models or locate a previously created 3D model. Thus, it is a specific piece of software or programing which is required and the computer is the means to access this software...”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	See MPEP § 2106.05(f), as cited in part above. 

	See the rejection for more clarity. 

Applicant submits (Remarks, page 7): “...The present invention provides a clear practical application of the judicial exception the purpose of the invention is derived from known issues between the engineers and the construction workers....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The claimed invention is directed towards a mental process, such as one of those “engineers” may do, without significantly more. The claims recite no steps that preclude this invention from being performed mentally. 

	Furthermore, argument appears to be an argument for the consideration of an improvement to technology, i.e. that this is an improvement to how “engineers and construction workers” work together
 	See MPEP §2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement...”
	The instant specification fails to provide such sufficient details (e.g., ¶¶ 1-6 in the specification) – rather, the specification merely provides “an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art),” as per MPEP § 2106.05(a).

	Furthermore: the arguments recite numerous features that are not recited in the claims – it is improper to import limitations from the specification into the claims.

Applicant submits (Remarks, page 7): “...The claimed invention provides for an inventive concept "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	As stated above, and as per the rejection – the claims are directed towards a mental process without significantly more.
	In addition, the argued feature is not recited in the present claims. And the argued feature lacks any specific details on how the feature is performed or what it is – rather, the argued feature conveys nothing more than a step in a mental process without significantly more. 
 – the present claims do not recite such “meaningful” limitations.

Applicant submits (Remarks, page 7): “...The present invention provides both the process and a tangible final product ( e.g. the data set, the models, or the drawings related to the data set) for reaching the solution to this problem, and not just the outcome...”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	See above. This argument also does not address the claim. See MPEP § 2103:  "[T]he name of the game is the claim."
	Also see MPEP § 2106.05(b): “mere recitation of concrete or tangible components is not an inventive concept”

	An improvement to the function of a computer requires that the functioning of the computer is improved. The present claims do not reflect such an invention – rather, the present claims are directed towards a mental process without significantly more, including the use of a generic computer to implement a mental process. 

Applicant submits (Remarks, page 8): “...If the present invention is just a mental process, the cited prior art is "more" or narrower than the mental process since the cited prior art identifies different specific ways for carrying out or achieving that mental process defined at a high level of generality...”

Examiner’s Response:
	The Examiner respectfully disagrees. § 101 is not § 102, nor is it § 103, nor is it related to § 102/§ 103. 
	See MPEP § 2106 for a discussion of the various factors that are considered for a § 101 analysis, e.g. MPEP §2106.05(a): “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
	As to arguing a different patent: see MPEP § 2103:  "[T]he name of the game is the claim”.
 
Applicant submits (Remarks, page 8): “...The claims contain an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B....”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See above – the claim does not contain such an improvement. See MPEP § 2106.05(a), as was cited in part above, for details on this consideration. 
	And this argument fails to articulate what is required for this consideration, i.e. evidence from the instant disclosure as stated in MPEP § 2106.05(a) – for compact prosecution, the Examiner has explicitly made this consideration, in view of the disclosure, of record above. 

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn and a new grounds of rejection is presented below as was necessitated by amendment.

	Applicant submits (Remarks, page 10): “...The document "Process automation for flexible residential wall panel manufacturing" is directed to the construction of buildings using wood not c-channel members. The construction process and calculations are drastically different and the building process and procedures are different. Specifically related to the fastening/securing of the members together...”

Examiner’s Response:
	The Examiner respectfully disagrees as to the degree of difference, i.e. that the “construction process and calculations are drastically different...”.
	If such “drastically different” processes and calculations were required, then the claims, or at least the instant specification, would have stated this, or shown this by showing the specific calculations and processes required for such C-channels.
	¶ 73 merely recites: “In these embodiments, the members are cold rolled "C" channels, at some intersections one member may fit within another member, thereby having an inside and outside member.”
	To clarify: see the newly relied upon Texas reference below, #1 :”Steel channel is often used to build walls for things like garages, warehouses, workshops, and other metal buildings, where they are used like studs in conventional wood framing.” – the underlining is by Texas, i.e. that such c-channel members “are used like studs”. 

Applicant submits (Remarks, page 10): “... The present invention also does not require user defined parameters, but using the machine learning module and known requirements for strength is able to automatically calculate the fastening location and fastener type....”

Examiner’s Response:
	The Examiner respectfully disagrees.
This is not what is claimed, i.e. only claim 9 recites “computer learning module” for a “conflict check”. 


Applicant submits (Remarks, page 10-11): “The quotes are from the background section indicating a known issues in the field. This section provides no technical information about how this problem is solved, but only that a problem exists and the present invention provides a solution to this problem.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	The present claims require nothing more than merely any solution to such a problem. E.g., as Reghetti teaches, or, as stated by Reghetti as is “known in the art”. 
	Also, see the rejection – the Examiner relied upon substantially more than just the background section of Reghetti, i.e. this argument is a piecemeal analysis of the rejection and of Reghetti. 
	Furthermore, as Reghetti is a US Patent: see MPEP § 2164.05(a): “The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 
	
Claim interpretation
The claims recite contingent limitations, e.g. claim 1 recites “wherein if a conflict is identified” – see MPEP § 2111.04 for the broadest reasonable interpretation of contingent limitations. 

Claim Objections
Claims 1, 9, 21 are objected to because of the following informalities:  
Claim 1 recites, in part: “simulating...an assembly procedure of the section” – however, there is not a previous recitation of a singular “section”. The Examiner suggests amending this “a section of the sections” or to “of each of the sections”
Claim 1 recites, in part: “...based on the identified intersections of the members;” however the prior limitation of identifying the members was cancelled by the amendment – the Examiner suggests amending this to “...based on identified intersections of the members” 
Claim 9 recites, in part: “identify a section type for each section” wherein the term “section” is singular – however, there are plural sections that were previously recited, i.e. the Examiner suggests amending this to be “for each of the sections
Claim 9 mixes the use of the singular “section” and plural “sections”, wherein the singular recitations recite “the section” which appears that these refer to a single section of the sections – the Examiner suggests amending the singular “section” to more clearly reflect the plural “sections”, or more clearly distinguishing a singular section from the plural sections
Claim 9 recites, in part: “wherein it is determine if a conflict exists between members” – wherein the term “determine” conveys that this is a step in the “perform a conflict check”, i.e. that as part of the conflict check it is determined... – as such the Examiner suggests using the term “determined” 
Claim 21 recites “The method for generating an assembly illustration set for the construction of a building via a computing device of claim 1,” – claim 1 already recites this in the preamble of claim 21. The Examiner suggests amending the preamble of claim 21 to have more clear antecedent basis, e.g. “The method of claim 1, further comprising...” or the like 
 Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 9, 15, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	
Step 2, Claim 1, and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	identifying ... the series of sections from the model of the structure;
	analyzing...the sections, wherein a section type is identified for each of the sections;
	identifying...each member of each of the sections based on the section type, and wherein each member type is identified;
	processing...each of the sections to identify any conflicts between the members, wherein if a conflict is identified, analyzing...a modification to at least one member to correct the conflict;
	[evaluating]...an assembly procedure of the section, wherein an assembly process for the section is created;
	locating...fastening locations based on the identified intersections of the members;
	and generating...a set of illustrations, wherein the set of illustrations depict the section in an assembled and disassembled view, the assembly process of the section, and the fastening locations. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
a computing device..., by one or more processors,...by the one or more processors,...
...simulating...


“for generating an assembly illustration set for the construction of a building”
“of a structure” 
“wherein the members are C-channels;”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
accessing, by one or more processors, a model of a structure, wherein the model of the structure is comprised of a series of sections and each of the series of structures are formed of members, wherein the members are C-channels;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
a computing device..., by one or more processors,...by the one or more processors,...
...simulating...

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“for generating an assembly illustration set for the construction of a building”
“of a structure” 
“wherein the members are C-channels;”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
accessing, by one or more processors, a model of a structure, wherein the model of the structure is comprised of a series of sections and each of the series of structures are formed of members, wherein the members are C-channels;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 7 is another step in the mental process, i.e. that of “marking...members of the section in the set of illustrations...” wherein this is also merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)
Claim 21 is another step in the mental process, i.e. that of “analyzing... the fastening location and a fastener type based on the members.” wherein this is also merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 9, and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 9 is:
...
identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model;
	perform a conflict check, ..., on each of the sections based on the section type, wherein it is determine if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict;
	generate a ... model of the section;
	manipulate the ... model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;
	generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation)...”:
“A computer program product ..., comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:”
“...using a computer learning module...”
“...3D model...”
“, and presenting the illustrations to a user interface.“


“for generating assembly plans for the construction of a structure”
“of a structure” 
“...and each of the sections are formed of formed C-channel members”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
“access a model of a structure, wherein the model of the structure is comprised of sections and each of the sections are formed of formed C-channel members;”

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for 
“A computer program product ..., comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:”
“...using a computer learning module...”
“...3D model...”
“, and presenting the illustrations to a user interface.“

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“for generating assembly plans for the construction of a structure”
“of a structure” 
“...and each of the sections are formed of formed C-channel members”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
“access a model of a structure, wherein the model of the structure is comprised of sections and each of the sections are formed of formed C-channel members;”

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 15 is another step in the mental process

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “Process automation for flexible residential wall panel manufacturing”, 2016, University of Alberta, Master’s Thesis in view of Reghetti et al., US 8,732,599 and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/

Regarding Claim 1
Li teaches: 
	A method for generating an assembly illustration set for the construction of a building via a computing device, comprising:(Li, abstract, teaches that this is a system for “automated [i.e. a computer-implemented method] prefabrication of components” wherein “This research, focusing on the construction of wood-framed panels, presents a methodology which allows intelligent wall panels with different design properties to be analyzed. By integrating external databases with building information modelling (BIM)-based software, generating wall panel combination plans and assembly information, and developing modularized wood wall-framing machinery, the automated machinery” and then see figures 3.4 and 3.5 and § 3.1 which is for the “Multi-panel Optimization” – these are assembly illustrations generated by the system, also see pages 102-103 for additional examples, and see figures 4.8-4.10 which provide additional images including the “nail locations” (figure 4.10) and the “cut locations” (figure 4.9), see figure 3.3 for more details)
	accessing, by one or more processors, a model of a structure, wherein the model of the structure is comprised of a series of sections and each of the series of structures are formed of members...(Liu, see figures 4.1 to 4.4 which show the “3D view” of the “sample”/”study” model that is accessed and see § 4.1.3 which describes this in more detail, i.e. the “BIM model” is input into the system wherein as shown the model that is accessed is a model of the structure 
	identifying, by the one or more processors, the series of sections from the model of the structure; (Li, see § 3.1.1 and see figures 3.7 and 3.8, as per § 3.1.1 ¶ 1: “Greedy algorithm is employed to address the multi-panel [each panel being an example of a section] optimization problem. After the Revit model wall-framing has been completed, the length of each wall can be extracted and utilized for wall-panel combination. First, the exterior walls and interior walls must be separated into two groups. Exterior and interior walls cannot be manufactured as one panel since they comprise different wall layers such as siding and building wrap. Next, matching interior wall types are collected and placed in the same pool. Finally, there are two scenarios for achieving the sub-wall grouping: (1) the wall grouping for the entire house is combined into one pool, as shown in Figure 3.7; or (2) the main floor wall grouping is combined into one pool and fills in the multi-panel arrays, then the same type of wall from the second floor will fill in the main floor pool, as presented in Figure 3.8.”, e.g. see figures 3.4 and 3.5)
	analyzing, by the one or more processors, the sections, wherein a section type is identified for each of the sections; (Li, § 3.1.1 and figures 3.7 and 3.8 as cited above, wherein the section type of the sections is a “wall” which was identified, i.e. all sections are walls – for claim interpretation, see ¶ 69 in the instant specification: “The sections maybe, but not limited to, walls, roof trusses, floor trusses, or other section types based on the construction requirements or building design.”, e.g. Li identifying the “walls” for each of the sections)
identifying, by the one or more processors, each member of each of the sections based on the section type, and wherein each member type is identified; (Li, § 3.2.2, ¶ 1: “According to the wood wall-framing table assembly requirements, the information being extracted from the BIM (Revit) model includes: (1) wall properties from the BIM model such as wall details (top- and bottom-plate length (Lswm), wall height (H), and wall thickness(b)), stud details (stud IDs (j&k), dimensions (b&d), and coordinates (x,y,z), prefabricated opening component details (component IDs (c), lower boundary coordinates, and upper boundary coordinates)” – which are examples of identifying each member of each section, including the type, e.g. “stud”
	simulating, by the one or more processors, an assembly procedure of the section, wherein an assembly process for the section is created; (Li, § 3.2.2, ¶ 1: “According to the wood wall-framing table assembly requirements, the information being extracted from the BIM (Revit) model includes...At this point, this data can be used to generate nail, cut, and drill locations, as well as IDs. The drill location must also contain stud location information in order to detect potential collisions, and thus can adjust accordingly.” – i.e. this is “information” for simulating the assembly procedure, and is then used to simulate and generate the assembly process/procedure for the section, i.e. where the nails go, where the drill locations are, where the cuts are made – to clarify: § 3.2, ¶ 1: “As shown in Figure 3.10, the methodology used to generate operation locations [for the assembly, i.e. assembly operations] from the BIM model consists of the following three procedures: (1) load framing information into the BIM model; (2) extract framing information from the BIM model to Microsoft Excel; and (3) generate cutting, drilling, and nailing locations guideline based on real-world on-site experience and construction task coordination [of the assembly process/procedure] for nailing, cutting, and drilling.” and see figure 10
	e.g., see figure 3.18 on page 45 for “Sample multi-panel details” which provides a visual example of the output of this wherein the illustration indicates the locations of the “Cutting”, the “Nailing”, and the “Drilling” as annotated by Li – see page 45 for the description: “The machine is designed to complete the nailing, drilling, and cutting operations for the multi-panel assembly, as shown in Figure 3.18...”
	locating, by the one or more processors, fastening locations based on the identified intersections of the members; (Li, §§ 3.2 to 3.2.2 as cited above, a result of which is depicted in figure 3.18 which visually shows that “Nailing” locations at the intersection of the members that were located by Li – for a more detailed example of this, see figure 4.10 on page 81which shows “Nail locations for sample multi-panel #1”)
	and generating, by the one or more processors, a set of illustrations, wherein the set of illustrations depict the section in an assembled and disassembled view, the assembly process of the section, and the fastening locations. (Li, as cited above, §§ 3.2 to 3.2.2 teaches this, wherein a series of illustrations were generated by Li’s process depicting the assembly process
	e.g., figure 3.18 for the final assembled view, figure 4.9 to 4.11 show different states of the assembly process [ for cutting, nailing, and drilling respectively] 
	as to the disassembled view: see figures 3.4 and 3.5, which show disassembled views of the members before the assembly process, i.e. before the nailing/cutting/drilling


, wherein the members are C-channels;
	processing, by the one or more processors, each of the sections to identify any conflicts between the members, wherein if a conflict is identified, analyzing, by the one or more processors, a modification to at least one member to correct the conflict;

Reghetti teaches:
	processing, by the one or more processors, each of the sections to identify any conflicts between the members, wherein if a conflict is identified, analyzing, by the one or more processors, a modification to at least one member to correct the conflict;(Reghetti, abstract, teaches “identifying and resolving conflicts within a drawing by highlighting each conflict...and generating various reflections...to test different conflict resolution proposals” and then see col. 4, lines 1-30 – “...Likewise, when one object is moved to clear one conflict, another conflict may be created. Although it is known to identify conflicts, to provide information about where conflicts occur, and to provide conflict direction (a measurement of the amount of conflict between two objects), the tools provided to designers for identifying selected conflicts and resolving those conflicts leave much to be desired...” , in other words Reghetti provides a technique to highlight conflicts and show amendments/solutions to those conflicts in drawings for buildings – and see figure 19, and see col. 22, lines 10-20 “Alert Control dialog box 336 includes a Targeting tab 340 that opens a targeting screen 360, illustrated in FIG. 19, that offers several thorough solutions to the conflict, discussed in further detail below.” and see col. 23 for more clarification – in other words this system identifies conflicts for building designs including conflicts involving members [e.g., figure 19, figure 15 and figure 18) – wherein it would have been obvious to also detect conflicts between members using Reghetti system in combination with Li, and the system then identifies “resolution proposes”/”solutions” which are presented to the user – to clarify, it would have been obvious because: “Although it is known to identify conflicts...the tools provided to designers for identifying selected conflicts and resolving those conflicts leave much to be desired” (Reghetti, col. 4, lines 5-20, as cited above)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Li on a system for creating a framing plan including individual member design for a building with conflict resolution with the teachings from Reghetti on a technique for identifying the conflicts in drawings, as well as showing the solutions to the conflicts. The motivation to combine would have been that “Although it is known to identify conflicts...the tools provided to designers for identifying selected conflicts and resolving those conflicts leave much to be desired” (Reghetti, col. 4, lines 5-20, as cited above).

Li, as modified by Reghetti, does not explicitly teach:
, and the members are C channels; 

Texas teaches:
, and the members are C channels; (Texas, #1: “Steel channel is often used to build walls for things like garages, warehouses, workshops, and other metal buildings, where they are used like studs in conventional wood framing. The studs run vertically from the bottom plate of the wall to the top plate, and the bear the vertical load of the building. Compared to a wood stud, steel channel can support a much greater amount of weight and it is much more rigid, while the weight difference between wood studs and the steel channel is negligible. Of course, the steel channel is more difficult to install, as it requires welding, bolting or riveting, rather than simply driving nails.” to clarify: ¶ 1 teaches: “Steel channel is a versatile product that is available in many sizes and thicknesses. Its cross-section is shaped like a squared-off C,”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Li, as modified above, on a system for wall design with the teachings from Texas on using C-channels for roofs. The motivation to combine would have been that “...Compared to a wood stud, steel channel can support a much greater amount of weight and it is much more rigid, while the weight difference between wood studs and the steel channel is negligible” (Texas, # 1). 

Regarding Claim 7
Li teaches: 
	The method of claim 1, further comprising, marking, by the one or more processors, the members of the section in the set of illustrations with a member type, based on the assembly process. . (Li, see figure D on page 102 in the appendix which shows that each member is 

Regarding Claim 21.
Li teaches: 
	The method for generating an assembly illustration set for the construction of a building via a computing device of claim 1, further comprising, analyzing, by the one or more processors, the fastening location and a fastener type based on the members. (Li, § 3.2.2, ¶ 1: “...At this point, this data can be used to generate nail, cut, and drill locations, as well as IDs.” – i.e., the location of the nails [example of a fastener] was analyzed and generated – the type of fastener is a nail
	see § 3.2.3.2 for the details on the “Generation of nailing locations” – summarized by figure 3.15)

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., “Process automation for flexible residential wall panel manufacturing”, 2016, University of Alberta, Master’s Thesis in view of Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, June 2019 and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/

Regarding Claim 9
Li teaches: 
	A computer program product for generating assembly plans for the construction of a structure, comprising, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (Li, abstract, teaches that this is a system for “automated [i.e. a computer-implemented method] prefabrication of components” wherein “This research, focusing on the construction of wood-framed panels, presents a methodology which allows intelligent wall panels with different design properties to be analyzed. By integrating external databases with building information modelling (BIM)-based software, generating wall panel combination plans and assembly information, and developing modularized wood wall-framing machinery, the automated machinery” and then see figures 3.4 and 3.5 and § 3.1 which is for the “Multi-panel Optimization” – these are assembly illustrations generated by the system, also see pages 102-103 for additional examples, and see figures 4.8-4.10 which provide additional images including the “nail locations” (figure 4.10) and the “cut locations” (figure 4.9), see figure 3.3 for more details)
	access a model of a structure, wherein the model of the structure is comprised of sections and each of the sections are formed of ... members;(Liu, see figures 4.1 to 4.4 which show the “3D view” of the “sample”/”study” model that is accessed and see § 4.1.3 which describes this in more detail, i.e. the “BIM model” is input into the system wherein as shown 
	identify a section type for each section by determining if the section is a wall type, a roof truss type, or a floor truss type assembly based on the members of the section and the positioning of the section within the model; (Li, § 3.1.1 and figures 3.7 and 3.8 as cited above, , as per § 3.1.1 ¶ 1: “Greedy algorithm is employed to address the multi-panel [each panel being an example of a section] optimization problem. After the Revit model wall-framing has been completed, the length of each wall can be extracted and utilized for wall-panel combination. First, the exterior walls and interior walls must be separated into two groups. Exterior and interior walls cannot be manufactured as one panel since they comprise different wall layers such as siding and building wrap. Next, matching interior wall types are collected and placed in the same pool. Finally, there are two scenarios for achieving the sub-wall grouping: (1) the wall grouping for the entire house is combined into one pool, as shown in Figure 3.7; or (2) the main floor wall grouping is combined into one pool and fills in the multi-panel arrays, then the same type of wall from the second floor will fill in the main floor pool, as presented in Figure 3.8.”, e.g. see figures 3.4 and 3.5 – i.e. sections are identified as a wall type 
in regards to the roof truss/floor truss – see figures 3.4 and 3.5, and see figure 2.2 – the model includes the roof “rafter” [roof truss example, as visually shown in figure 3.4/3.5], and the model includes the floor “joist” (see figure 2.2 which labels this) – the system determines 
	...
	generate a 3D model of the section; (Li, figure 3.18 provides an example of a 3D model of a wall section)
	manipulate the 3D model of the section, wherein the section is analyzed to determine an assembly procedure of the section based on the section type, a fastener type used based on an analyzed connection point and a member type;(Li, § 3.2.2, ¶ 1: “According to the wood wall-framing table assembly requirements, the information being extracted from the BIM (Revit) model includes...At this point, this data can be used to generate nail, cut, and drill locations, as well as IDs. The drill location must also contain stud location information in order to detect potential collisions, and thus can adjust accordingly.” – i.e. this is “information” for simulating the assembly procedure, and is then used to simulate and generate the assembly process/procedure for the section, i.e. where the nails go, where the drill locations are, where the cuts are made – to clarify: § 3.2, ¶ 1: “As shown in Figure 3.10, the methodology used to generate operation locations [for the assembly, i.e. assembly operations] from the BIM model consists of the following three procedures: (1) load framing information into the BIM model; (2) extract framing information from the BIM model to Microsoft Excel; and (3) generate cutting, drilling, and nailing locations guideline based on real-world on-site experience and construction specifications. The output of this system is task coordination [of the assembly process/procedure] for nailing, cutting, and drilling.” and see figure 10
e.g., see figure 3.18 on page 45 for “Sample multi-panel details” which provides a visual example of the output of this wherein the illustration indicates the locations of the “Cutting”, the “Nailing”, and the “Drilling” as annotated by Li – see page 45 for the description: “The machine is designed to complete the nailing, drilling, and cutting operations for the multi-panel assembly, as shown in Figure 3.18...” – in other words, this determines an assembly procedure based on section type [e.g., the walls], a fastener type [e.g., nails], wherein the nails go into the intersection of the studs [stud being an example member type] – see figure 4.10 and § 4.3.2 for more clarification on the “Nailing Locations” 
	 3generate a set of illustrations depicting the sections, wherein each section is depicted in an assembled and disassembled view, wherein an assembly order is identified, a member type is identified, an interface section of the members is identified, and fastening locations, and presenting the illustrations to a user interface. (Li, as cited above, §§ 3.2 to 3.2.2 teaches this, wherein a series of illustrations were generated by Li’s process depicting the assembly process
	e.g., figure 3.18 for the final assembled view, figure 4.9 to 4.11 show different states of the assembly process [ for cutting, nailing, and drilling respectively] 
	as to the disassembled view: see figures 3.4 and 3.5, which show disassembled views of the members before the assembly process, i.e. before the nailing/cutting/drilling)


Li does not explicitly teach:
formed C-channel members
perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determine if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict;

Helminen teaches:
perform a conflict check, using a computer learning module, on each of the sections based on the section type, wherein it is determine if a conflict exists between members of the section and if it is determined that a conflict exists implementing a correction to at least one of the members to correct the conflict;(Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques [i.e., the system uses a computer learning module]. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them. The toolkit consists of modules developed in C# and Python, with the machine learning module being implemented using the latter. For this module, the k-nearest neighbors (k-NN) algorithm was used for prediction.” 
see page 43, last paragraph: “The quality of automatically created connections was assessed by analyzing the collisions with other neighbor objects and how they were linked to the structural members. Because of the number of automatically modelled connections, it was decided that the quality of modelled connections needs to be evaluated automatically. Normally, BIM software provide a way to detect clashes between objects and how parts are i.e. the conflict/clash detection is using a machine learning module as this is using the results of the machine learning module and analyzing the results
as to correcting for a conflict: § 5.2, ¶¶ 1-2: “...E.g., the quality of predicted connections could be improved by further tuning the input parameters for the machine learning methods or by refining processes used by these algorithms” – which is an example of using the machine learning module to correct conflicts

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Li on a system for “automated  prefabrication of components” for “Modular buildings” (Li, abstract) with the teachings from Helminen on “developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” (Helminen, abstract). The motivation to combine would have been that Helminen’s system is “improving modelling efficiency” (Helminen, abstract)

Li, as modified by Helminen, does not explicitly teach:
formed C-channel members

Texas teaches:
formed C-channel members(Texas, #1: “Steel channel is often used to build walls for things like garages, warehouses, workshops, and other metal buildings, where they are used like studs in conventional wood framing. The studs run vertically from the bottom plate of the wall to the top plate, and the bear the vertical load of the building. Compared to a wood stud, steel channel can support a much greater amount of weight and it is much more rigid, while the weight difference between wood studs and the steel channel is negligible. Of course, the steel channel is more difficult to install, as it requires welding, bolting or riveting, rather than simply driving nails.” to clarify: ¶ 1 teaches: “Steel channel is a versatile product that is available in many sizes and thicknesses. Its cross-section is shaped like a squared-off C,”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Li, as modified above, on a system for wall design with the teachings from Texas on using C-channels for roofs. The motivation to combine would have been that “...Compared to a wood stud, steel channel can support a much greater amount of weight and it is much more rigid, while the weight difference between wood studs and the steel channel is negligible” (Texas, # 1). 

Regarding Claim 15.
Li teaches: 
	The computer program product of claim 9, further comprising, mark each of the members with a member type in the set of illustration based on the position of the member.(Li, see figure D on page 102 in the appendix which shows that each member is marked with a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147